DETAILED ACTION
The Examiner acknowledges the amendments received 23 March 2021. Claims 4 and 17 are cancelled; claims 1-3, 5-16 and 18-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of the amendments received 23 March 2021, the rejection of claims 11 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.

Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive. Applicant argues (page 8, “Remarks”) “generating an alarm, warning, or alerts is not a disclosure of presenting a portion of the received physiological information (such as a portion of a physiological signal) corresponding to a detected arrhythmic event. As discussed above, Applicant's specification describes presenting a selected portion of arrhythmic events with confidence scores below a specified threshold to a clinician, such as for arrhythmia review or adjudication.”
The Examiner respectfully disagrees with this assessment of John. In previously cited col. 12, lines 11-28, John discloses:
The result module 576 operates to provide a `monitoring` or `diagnostic` result.  This result can be binary (i.e., either "yes" or "no").  For example, a yes result can indicate that a pathological symptom (abnormal event) has been detected and an alarm is merited.  The result can also be a classification result, which indicates the type of abnormality detected, such as ischemia or tachycardia.  The alarm signal can be modified based upon this classification.  The result can also be a score or probability.  For example, the result can indicate the probability that an abnormal condition has occurred.  The result can be comprised of 2 or more values, representing two aspects of the signal, such as providing both a classification of what type of abnormal event has occurred and its severity.  The result can lead to different alarms based upon this classification, which can be further modified based upon severity (e.g., the sound pattern of the alarm signal can represent the event types and the speed at which the pattern repeats can indicate the severity). [emphasis added]

Notably, the claim does not specify how the information is “presented”, merely that it is via an output circuit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al (U.S. 8,781,566). Regarding claims 1, 5, 7-9, 11, 13 and 18-22, John discloses (Figures 1A-B, 2) a physiological sensor circuit (510) configured to receive physiological information from a subject; a first arrhythmia detector circuit (564; col. 9, lines 31-46) configured to detect arrhythmic events each indicating at least a  by the first arrhythmia detector circuit (col. 10, lines 3-21 and lines 47-62; col. 15, lines 26-55); a prioritizer circuit (col. 12, lines 11-55) configured to determine respective priorities of the detected arrhythmic events based on the respective confidence scores; and an output circuit configured to present at least a portion of the received physiological information corresponding to at least one of the detected arrhythmic events based on the determined priorities.
Regarding claims 2 and 14, John discloses (col. 43, lines 21-43) the first arrhythmia detector circuit is configured to detect the arrhythmic events including an atrial or ventricular arrhythmia.
Regarding claims 3 and 16, John discloses (col. 5, line 45-col. 6, line 2) a controller circuit configured to, in response to the confidence score exceeding a confidence threshold indicative of a high confidence of a detected arrhythmic event: store the detected arrhythmic event in a memory circuit; or produce an alert signal.
Regarding claims 6 and 15, John discloses (col. 27, lines 15-25) the signal metric includes morphology measurements of a plurality of heart beats from the cardiac signal, and wherein the first arrhythmia detector circuit is to detect an arrhythmic event using the morphology measurements of the plurality of heart beats.
Regarding claim 10, John discloses (col. 25, line 63-col. 26, line 43) a therapy circuit configured to deliver a therapy in response to the detection of the arrhythmic events.
Regarding claim 12, John discloses (col. 4, lines 46-67) a first implantable device including the first arrhythmia detector circuit and a different second device including a second arrhythmia detector circuit, wherein the second arrhythmia detector circuit is configured to confirm or reject the detected the arrhythmic events using a more computationally intensive algorithm having a higher sensitivity or specificity than the first arrhythmia detector circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792